WRIGHT, J.
The transcript, which is a part of the proceedings, shows that there was such a record as is set forth in the replication. It is alleged that the proceedings are irregular. These irregularities could not be objected in the court below or here — the party aggrieved by the irregular proceedings, should bring them up and have them reversed. While unreversed they conclude the parties to them as judicial acts; 3 O. 206. The court erred in finding there was no such record on the issue of nul tiel record, which was an issue in law. For that error the judgment must be reversed, and the cause remanded for further proceedings.